                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JENNIFER WHITNEY HUDSON,

                        Plaintiff,

v.                                                                      No. 1:19-cv-00947-WJ-JHR

LOOMIS ARMORED TRANSPORT USA,
ADAM TAPPER, ALFREDO ZARAGOZA,
ANTHONY SCHLUTER, JUAN MARTINEZ,
ROGELIO RODRIGUEZ, KATHY PERRY, and
JOEL NORTHINGTON,

                        Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff's un-timely Amended Complaint.

See Doc. 6, filed November 18, 2019.

        Plaintiff's original Complaint alleged that: (i) she is a disabled, transgender female; (ii) the

corporate defendant did not properly investigate Plaintiff's harassment claim; and (iii) Plaintiff's

co-workers harassed Plaintiff because she is transgender and disabled, and because she complained

of sexual harassment. Complaint at 1-2, Doc. 1, filed October 9, 2019.

        The Court notified Plaintiff that the Complaint could be dismissed under

§ 1915(e)(2)(B)(ii) for failure to state a claim because the Complaint fails to state with particularity

what each Defendant did to Plaintiff. See Doc. 5, filed October 11, 2019. The Court granted

Plaintiff leave to file an amended complaint and notified Plaintiff that failure to timely file an

amended complaint may result in dismissal of this case. Plaintiff filed an amended complaint on

November 18, 2019, well after the November 1, 2019, deadline.

        The Amended Complaint adds two additional Defendants, Kathy Perry and Joel

Northington, but is otherwise essentially identical to the original Complaint.            Because the
Amended Complaint fails to state with particularity what each Defendant did to Plaintiff, the Court

dismisses this case for failure to state a claim upon which relief can be granted. See Nasious v.

Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th

Cir. 2007) (“[T]o state a claim in federal court, a complaint must explain what each defendant did

to him or her; when the defendant did it; how the defendant’s action harmed him or her; and, what

specific legal right the plaintiff believes the defendant violated.”)

       IT IS ORDERED that this case is DISMISSED with prejudice.



                                               ________________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
